Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered April 26, 1990, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The defendant seeks review of the denial, after a hearing, of that branch of his omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; see, People v Seaberg, 74 NY2d 1). Lawrence, J. P., Copertino, Pizzuto and Santucci, JJ., concur.